Title: John Patterson to Thomas Jefferson, 9 February 1819
From: Patterson, John
To: Jefferson, Thomas


          
            Dear sir
            Baltimore 9th Feby 1819
          
          In conforming to the request contained in your’s of the 31st Jany I have found no difficulty in ascertaining that Mr Milon, is v a very obscure & unpromising person, by no means fitted  to fill any station in the contemplated University—My first enquiry was addressed to a respectable Italian, of this place, who gave me an unfavourable picture, of Milon’s habits & accomplishments & seemed to doubt, indeed, if he were an Italian at all—I send you back, his letter, but think, that all farther enquiry regarding him, would be useless—We learned, yesterday, that a Jefferson had met with a very afflicting calamity, which I know must have produced infinite distress to yourself, & family, I need not say that his friends here, sympatise  earnestly & sincerely with you, & that we hope & trust his valuable life will be preserved—In the extraordinary circumstances of this case, it is not easy to suggest the proper course of conduct toward the  perpetrator of such an enormity, but I hope, no compromise, will put it again, in his power, to repeat s a similar outrage—With my respects to your family, & assurances of esteem & respect
          
            I am your very obdt
            Jno Patterson
          
        